Citation Nr: 1526912	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  14-04 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for melanoma. 


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1965 to August 1969 and from December 1990 to July 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In his January 2014 substantive appeal, the Veteran requested a Board videoconference hearing; his representative withdrew the request in February 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered regarding the claim on appeal.  

The Veteran is seeking to establish service connection for melanoma under various theories of entitlement, including as due to environmental exposures in Southwest Asia, exposure to Agent Orange, and exposure to uranium.  A November 2013 VA treatment note shows he related his skin cancer to exposure to uranium in service.  He asserted such exposure resulted from coming in contact with artillery shells that contained the material.  His personnel records show he served as an operations specialist and air traffic controller during his first period of active duty service.  The DD Form 214 from his second period of service indicates he was ordered to active duty in support of Operation Desert Shield/Storm and deployed to Southwest Asia.  His primary specialty was a senior supply sergeant.  

VA Regulations provide, in pertinent part, that "in all claims" in which it is established that a radiogenic disease, including skin cancer, first became manifest after service, and was not manifest to a compensable degree within any applicable presumptive period under 38 C.F.R. § 3.307 or § 3.309, and it is contended that the disease is a result of exposure to ionizing radiation in service, as in this case, an assessment will be made as to the size and nature of the radiation dose or doses.  38 C.F.R. § 3.311(a).  The regulations direct that a request will be made for any available records concerning the veteran's exposure to radiation, including his Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the Veteran's radiation dose in service, and that all such records be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(iii).  If it is determined that a veteran was exposed to ionizing radiation from, in this case, "other activities" and has a radiogenic disease, the case will be referred to the Under Secretary for Benefits for further consideration.  38 C.F.R. § 3.311(b).  

Accordingly, a remand is necessary to develop the Veteran's claim in accordance with 38 C.F.R. § 3.311 in addition to the AOJ considering his claim that his melanoma is due to exposure to ionizing radiation in the first instance.  

In addition, the May 2013 VA examiner's opinion reflects that the Veteran's skin cancer (spindle cell carcinoma) and actinic keratosis are more likely than not due to skin damage due to chronic sun exposure and damage from ultraviolet radiation.  Evidence also shows the Veteran was exposed to chemicals in Southwest Asia.  He also served in Guam.  Accordingly, a medical opinion that addresses his various exposures and the relationship of each to the development of actinic keratosis and skin cancer is needed.

A review of the record shows that the most recent VA treatment records date from November 2013.  VA's duty to assist requires that any outstanding VA treatment records be obtained and associated with the claims folder.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with notice that is compliant with the current notice requirements for service connection for his melanoma based upon exposure to ionizing radiation under 38 C.F.R. § 3.311.  Request him detail the manner in which he was exposed to (1) sun and (2) ionizing radiation in service and to provide the specific dates of such exposure. 

2. Obtain all of the Veteran's VA treatment records from November 2013 to the present relating to treatment for melanoma, including records from Cincinnati, Ohio VA Medical Center (VAMC).  If any records sought are unavailable, the reason for their unavailability must be noted for the record.  

3. Attempt to secure records concerning the Veteran's exposure to radiation, including his Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service personnel records, and other records which may contain information pertaining to his radiation dose in service.  All efforts to obtain these records, and the responses received, must be documented in the claims file, and must continue until it is reasonably certain that the records do not exist or that further efforts to obtain the records would be futile.

4. Thereafter, undertake all appropriate development of the Veteran's claim consistent with the procedures set out in 38 C.F.R. § 3.311, for claims based on exposure to ionizing radiation.  After all available records concerning the Veteran's potential radiation exposure have been obtained, the claims file should be forwarded to the Under Secretary for Health for a dose estimate concerning the Veteran's alleged radiation exposure in service.  If it is determined the Veteran was exposed to ionizing radiation, the claims file should be forwarded to the Under Secretary for Benefits for review and an opinion.  

5. Thereafter, a VA medical opinion should be requested (with examination only if deemed necessary by the opinion provider) that addresses whether there is at least a 50 percent probability or greater (at least as likely as not) that his skin cancer and actinic keratoses are a result of active service, to include:

(a) as a result of any demonstrated in-service sun exposure (the Veteran served in Southwest Asia and Guam); and
(b) as a result of any demonstrated in-service ionizing radiation exposure; and 
(c) as a result of exposure to a chemical agent (for less than three days near Khamisiyah, Iraq).

All indicated tests and studies are to be performed, and a comprehensive history is to be obtained.  The claims folder and a copy of this remand must be made available for review of the case. 

6.  After undertaking any other development deemed appropriate, the AOJ should readjudicate the issue of entitlement to service connection for melanoma, to include as due to ionizing radiation, sun exposure, and chemical exposure.  If any benefit sought is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




